Citation Nr: 0713711	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tuberculosis pleurisy 
with effusion, inactive, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran apparently had active duty service from April 
1951 to March 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2006 the veteran withdrew his request for a Travel 
Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's lung disorder has been 
service-connected since 1954 and he has been rated under the 
prior rating criteria for lung disorders, which was revised 
in 1996.  He filed an increased rating claim in July 2004 and 
thus the current applicable rating criteria for lung 
disorders, to include Diagnostic Code 6724 - Tuberculosis, 
Pulmonary, Chronic, Inactive, Advancement Unspecified, should 
be furnished to the veteran.  In a March 2007 statement, the 
veteran's private doctor indicated that the veteran's service 
connected lung disorder has increased in severity in the last 
few years.  The veteran's last VA examination of record was 
in September 2004.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, the case must be returned to the 
RO for such an examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
the current rating criteria for lung 
disorders, to specifically include the 
general rating criteria for inactive 
pulmonary tuberculosis.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and 
severity of his service-connected 
inactive tuberculosis.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of 
the disorder.  Examination findings 
should be reported to allow for 
evaluation of the inactive tuberculosis 
under 38 C.F.R. § 4.97, Code 6724.  The 
examiner should specifically comment on 
any advanced lesions and when they were 
diagnosed, impairment of health to 
include emphysema and dyspnea on 
exertion and number of years thereafter 
after date of tuberculosis inactivity.  
The examiner also should comment on the 
impact the veteran's history of tobacco 
use has had on his current lung 
disorder.  The examiner also should 
indicate the effect the veteran's 
service-connected inactive tuberculosis 
has on his ability to be gainfully 
employed.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




